Citation Nr: 0028397	
Decision Date: 10/27/00    Archive Date: 11/01/00	

DOCKET NO.  99-08 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for residuals of 
fracture of the coccyx.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
August 1968.  

This matter arises from various rating decisions rendered 
since July 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  In the 
aggregate, these increased the disability evaluation for 
chondromalacia of the left knee from 10 percent to 30 percent 
disabling, but denied the other benefits sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

Preliminary review indicates that the issues of the veteran's 
entitlement to an increased evaluation for chondromalacia of 
the right knee, service connection for residuals of a 
fractured coccyx, and service connection for degenerative 
joint disease of the lumbar spine are not yet ready for 
appellate consideration.  Accordingly, they are addressed in 
greater detail in the remand section of this decision.  


FINDINGS OF FACT

1.  The veteran was granted a 10 percent disability 
evaluation for chondromalacia of the left knee by rating 
decision rendered in March 1991; that decision was confirmed 
by a rating decision rendered in July 1997.  

2.  In July 1998, the veteran submitted a notice of 
disagreement with the 10 percent disability evaluation then 
in effect for chondromalacia of the left knee.  

3.  Following the issuance of a statement of the case to the 
veteran in April 1999, his representative submitted a 
substantive appeal in May 1999, contending that the veteran's 
chondromalacia of the left knee should be evaluated as 30 
percent disabling.

4.  By rating decision rendered in October 1999, the 
disability evaluation for the veteran's chondromalacia of the 
left knee was increased from 10 percent to 30 percent.  


CONCLUSION OF LAW

There is no justiciable issue regarding chondromalacia of the 
left knee currently pending before the Board.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are as follows.  The veteran was 
granted service connection for bilateral chondromalacia by 
rating decision rendered in November 1975.  At that time, the 
RO assigned a noncompensable evaluation for both knees. By 
rating decision rendered in March 1991, a 10 percent 
disability evaluation was assigned for chondromalacia of each 
knee.  The veteran then filed a claim for increased benefits 
in November 1996.  The RO confirmed the 10 percent disability 
evaluation already in effect for chondromalacia of the left 
knee by rating decision dated in July 1997, and, in response, 
the veteran submitted a notice of disagreement in early July 
1998.  In response, the RO afforded the veteran a VA physical 
examination of the knees in September 1998.  It then issued 
the veteran a statement of the case in April 1999 which 
indicated that a disability evaluation in excess of 10 
percent for chondromalacia of the left knee was not 
warranted.  In response, the veteran's representative 
submitted the equivalent of a substantive appeal in May 1999.  
Therein, it was indicated that chondromalacia of the 
veteran's left knee "meets the requirements for the 30 % 
evaluation under Diagnostic Code 5257 severe at 30 % 
disabling."  In October 1999, the RO granted the veteran a 30 
percent disability evaluation for chondromalacia of the left 
knee.  

The veteran submitted a timely notice of disagreement with 
the initial denial of a disability evaluation in excess of 10 
percent for chondromalacia of the left knee.  However, 
following the issuance of a statement of the case to that 
effect, the substantive appeal submitted by the veteran's 
representative specifically indicated an intent to limit the 
appeal regarding the evaluation of the left knee to an 
increased disability evaluation of 30 percent.  While the 
Board recognizes that a veteran or his representative's 
choice of words may not necessarily be limited to the literal 
meaning of such words in every situation, looking to the 
overall circumstances in this case the Board must conclude 
that the veteran was seeking no more than a 30 percent 
disability evaluation for chondromalacia of the left knee 
when he submitted his notice of disagreement in July 1998 and 
followed that with a substantive appeal from his appointed 
representative in May 1999.  Because the RO's rating decision 
rendered in October 1999 granted the benefit sought on 
appeal, i.e., a 30 percent disability evaluation for 
chondromalacia of the left knee, there currently is no 
justiciable issue regarding the left knee on appeal.  Cf. AB, 
6 Vet. App. 38-39 (1993).  


ORDER

The appeal regarding an increased disability evaluation for 
chondromalacia of the left knee is dismissed.  


REMAND

During the course of the veteran's appeal, he alluded to 
treatment received at the VA Medical Center at Northport.  
The RO, however, limited its request for records of the 
veteran's treatment at that facility to the period beginning 
January 1, 1996, to the present.  The Board believes that the 
additional records of the veteran's treatment from 1991 to 
1996 should be acquired and made a part of the appellate 
record prior to appellate consideration to ensure that the 
appellant is accorded due process of law.

In view of the foregoing, action on the issues of the 
veteran's entitlement to an increased rating for 
chondromalacia of the right knee, service connection for 
residuals of fracture of the coccyx, and service connection 
for degenerative joint disease of the lumbar spine is 
deferred, and the case is REMANDED to the RO for action as 
follows:  

1.  The RO should attempt to obtain the 
records of the veteran's treatment at the 
VA Medical Center at Northport for the 
period from 1991 to 1996.  All evidence 
so obtained should be made a permanent 
part of the appellate record.

2.  The RO should again review the claims 
of entitlement to an increased rating for 
chondromalacia of the right knee, service 
connection for residuals of fracture of 
the coccyx, and degenerative joint 
disease of the lumbar spine.  If the 
benefits sought on appeal are not 
granted, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action 

unless so informed.  The purpose of this REMAND is to ensure 
that the appellant is accorded due process of law.  No 
inference should be drawn regarding the final disposition of 
the claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals




Error! Not a valid link.

